HamiltoN, J udge,
delivered the following opinion:
The master.reported originally allowing certain charges for stenographic work of John H. Kerr to the amount of $614. He afterwards withdrew his recommendation as to this amount and left it to the decision .of the court. Mr. Kerr has filed a petition on the subject himself and the matter came up yesterday.
The court wishes all expenses connected with receiverships or any other administration in this court paid, and paid promptly. A't’the same time it has to be guided by the law, and wishes to lessen expenses of all kinds so far as it can be done.
1. It was stated in the petition and on the argument that the charges made in this bill are what have been made in a number of other cases for about a year and a half. The court, however, *359coulcl not take that into account. Tbis is tbe first time it bas been raised before tbe court. Whatever may bave been done before tbe master, or whatever tbe court may bave approved, where there were no exceptions, cannot be a precedent where there is an exception or where tbe matter is brought to tbe attention- of tbe court; so tbis will bave to be considered upon its original merits.
2. Tbe main item of expense, as I understand it, is for copies of testimony furnished to counsel of interested parties. It seems that tbe stenographer bad been making copies of tbe testimony and sending them to tbe attorneys for the different parties. As there were a good many copies, tbis makes quite a large item. He was not directed by tbe master to do that, and, if be was so requested by tbe counsel, it is their expense. Only what is ordered by tbe master could be considered a master’s expense, and it may not necessarily be true that all that the master directs would be sustained by tbe court. That is not before me at all, however. Suffice it to say that what was not ordered by the master cannot be allowed by tbe court. For the guidance of tbe master, tbe court will say that copies furnished parties are not an expense of tbe court. If tbe parties wish copies, of course, they are entitled to get them, but would bave to pay for them themselves. There might be some-exceptional case, but nothing appears in tbis particular case that is exceptional.
3. It is not practicable to pick out of tbe bill what items are for copies furnished tbe parties and what are for copies furnished tbe master on bis request. Tbe bill is not itemized in that way; so tbe whole matter is referred back to tbe master to allow or disalloAv in accordance with tbe foregoing views of tbe court. And tbe court would be glad if be would fix, among *360other things, some standard as to carbon copies. If he- thinks, under the circumstances that prevail here in Porto Pico, that carbon copies should be charged for at the same rate as originals, that is one thing; .if he thinks they should be charged for at a lower rate, that is different. I would be glad to have his report on the subject.
The court regrets always having to disallow anything where the work has been fairly performed, which I do not doubt is the case here, but I can only decide a case as it comes up, on the law and the merits.